DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 27-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 27, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 27, and specifically comprising the limitation directed to a plurality of semiconductor layers disposed above the conductive layer; a pair of electrodes disposed between the flexible substrate and the plurality of semiconductor layers and coupling the plurality of semiconductor layers to the conductive layer, respectively; and at least one side extending from the flexible substrate and having a reflective surface that has a greater reflectivity than the flexible substrate, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 28-35, the claims are allowable for the reasons given in claim 27 because of their dependency status from claim 27.
Regarding claim 36, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 36, and specifically comprising the limitation directed to a plurality of semiconductor layers disposed above the conductive layer; a pair of electrodes disposed between the flexible substrate and the plurality of semiconductor layers and coupling the plurality of semiconductor layers to the conductive layer, respectively; and at least one side extending from the flexible substrate and having a reflective surface that has a greater reflectivity than the flexible substrate, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 37-44, the claims are allowable for the reasons given in claim 36 because of their dependency status from claim 36.
Regarding claim 45, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 45, and specifically comprising the limitation directed to a plurality of semiconductor layers disposed above the conductive layer; 4Application No.: 17/391,849Attorney Docket: 030348.01073 a pair of electrodes coupling the plurality of semiconductor layers to the conductive layer, respectively; and at least one side extending from the flexible substrate and having a reflective surface that has a greater reflectivity than the flexible substrate, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claim 46, the claim is allowable for the reasons given in claim 45 because of their dependency status from claim 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited references disclose light emitting devices comprising semiconductors formed onto flexible substrates, similar structure to that of the claimed invention.
US 20190009102 A1
US 20180178034 A1
US 8967838 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/ANNE M HINES/Primary Examiner, Art Unit 2879